Citation Nr: 1210847	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include personality disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In that rating decision, the RO denied a petition to reopen a claim for service connection for a psychiatric disorder.  

The Board considered the Veteran's petition to reopen in December 2008, at which time the Board reopened the claim for service connection for an acquired psychiatric disorder.  At that time, the Board also considered a claim for entitlement to service connection for PTSD.  Both the claims for service connection for a psychiatric disorder (other than PTSD) on the merits, and service connection for PTSD were remanded for further evidentiary development.  

When the matters returned in October 2010, the Board denied the claim for entitlement to service connection for PTSD, and again remanded the claim for service connection for psychiatric disorder (other than PTSD) for compliance with its previous December 2008 remand directives.   Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain a supplemental medical opinion from the examiner who conducted a March 2009 VA psychiatric examination.  The matter on appeal has since been returned to the Board.  The claims folder now contains a January 2011 supplemental medical opinion from the March 2009 VA examiner.  As there has been compliance with the October 2010 remand directives, no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's personality disorder, diagnosed in service, is a congenital or development defect not subject to compensation within the meaning of applicable legislation, and there is no evidence that shows a superimposed disease or injury during service created any additional psychiatric disability.  

2.  An acquired psychiatric disorder was not shown during service, or for years thereafter, and the weight of the medical evidence is against a link between any current or previous diagnosed psychiatric disorder and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder other than PTSD, to include a personality disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in May 2004 and August 2006 that addressed the notice elements concerning his claim.  The May 2004 letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the August 2006 notice letter attached to a statement of the case, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

Although the notice letters were sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103  (2005).  In this regard, the notice provided in the May 2004 and August 2006 letters fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was recently readjudicated and a December 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran has been afforded three VA examinations dated in August 1992, September 2006, and March 2009 in conjunction with his claim for service connection for a psychiatric disorder.  Pursuant to the Board's October 2010 remand directives, a January 2011 supplemental VA medical opinion was obtained from the examiner who conducted the March 2009 VA examination.  The examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous examination and private medical reports.  The findings contained in that VA examination report as well as the supplemental VA medical opinion are considered adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has complied with the Board's October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In support of his claim, the Veteran has provided private treatment records, and several personal statements.  He has not requested the opportunity to testify at a hearing.  There is no indication of any further available evidence or information that has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131). Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90. If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id. 

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition. 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a psychiatric disorder other than PTSD, to include a personality disorder.  He asserts that he has current psychiatric problems that are related to his period of service.  In particular, he attributes his current psychiatric problems to the events surrounding his discharge from military corpsman training in 1963, and a lack of trust in other individuals, emotional turmoil, and loss of dignity and self-worth which proceeded following that discharge up to his separation from service.  As noted in the Introduction, the Board previously denied the Veteran's claim for entitlement to service connection for PTSD and that matter will not be discussed any further herein.  The matter on appeal is restricted to the claim for entitlement to service connection for a psychiatric disorder other than PTSD, to include a personality disorder. 

Service treatment records contain a May 1963 psychiatric evaluation for a long history of suspected functional complaints including various joint pains.  Following a mental health evaluation, the diagnosis was passive aggressive reaction, moderate, with moderate anxiety and somatization.  The psychiatrist commented that while the presence of organic illness had not been ruled out, there was positive evidence for a psychogenic component to the Veteran's symptoms.  Continued treatment sessions were planned, and he was placed on psychotropic medication.  Subsequent to this report, there is no further service medical documentation of psychiatric problems.  This includes the report of a September 1963 examination prior to the Veteran's separation that contains a normal psychiatric evaluation.  An associated report of medical history is not available.  

The more recent medical history includes the July 1999 report from Dr. R.J.C., a private psychologist who had treated the Veteran since 1997.  This treatment provider recounted in detail the Veteran's military career, his employment history, and post-service mental health status.  The diagnostic summary from that psychologist states that the Veteran was significantly traumatized by the adverse action to release him from corpsman training as evidenced by the development of physiological and psychological difficulties subsequent to that adverse action.  Such symptoms were of inability to sleep, feelings of hopelessness or worthlessness, inability to concentrate or make decisions, fatigue, thoughts of suicide, depression, irritability and nightmares.  Based on the medical history review, the private psychologist indicated diagnoses of major depressive disorder, single episode; and of adjustment disorder with mixed anxiety and depressed mood.  (Also diagnosed was PTSD based on history would be considered chronic in nature subsequent to the traumatic event of having been released from corpsman school without any perceived justification.   As the present claim pertains only to service connection for psychiatric disorder other than PTSD, any further discussion of this additional diagnosis is not warranted).  

The private psychologist referenced the in-service psychiatric evaluation which had found there was evidence of a psychogenic component to the Veteran's symptoms.  The private psychologist expressed the opinion that within a reasonable degree of psychological certainty, the psychological disability the Veteran experienced at that time was directly attributable to the events and circumstances which took place while he had military service, specifically the adverse action to release him from corpsman training.  The psychologist based his findings in part upon the fact that the Veteran had undergone psychiatric evaluation in service soon following the incident, and had been found to have a psychogenic component to his symptoms and then prescribed psychotropic medication.  He further commented that while the evaluating military psychiatrist had diagnosed "passive-aggressive reaction," that the Veteran had in fact sustained a more serious psychological trauma at that time.

The record next contains an August 2002 private evaluation report from Dr. W.J.Z., psychologist, who evaluated the Veteran in conjunction with his compensation review by the Railroad Retirement Board.  While this evaluation was performed for a purpose other than VA benefits, it provides evidence that the Veteran first sought mental health treatment in 1988 after the train he was operating struck and killed a pedestrian (though he denied that the train incident caused him to have current problems, and he associated his current mental health treatment with issues revolving around the time that he was in the military).  The Veteran declined to discuss his symptoms of depressed mood as related to his military experiences any further, and the remainder of the Veteran's occupational history pertains to his employment as a train engineer.  A diagnosis of dysthymic disorder was given, but the private psychologist observed that a different diagnosis could be possible if more information had been provided.

The private psychologist, Dr. C., further provided a November 2005 follow-up report which reiterated the prior noted diagnoses and conclusion on etiology, stating that the Veteran's current diagnosed psychiatric disorder was likely the same disorder as reflected in the symptoms or manifestations noted during his period of service.  

In September 2006, the Veteran underwent a VA psychiatric examination.  The examiner initially indicated having reviewed the contents of the claims file.  A mental status examination was also completed.  Based on the review of the record and the findings from clinical evaluation, the examiner assessed that the Veteran clearly had a longstanding angst regarding the events surrounding and proceeding his discharge from corpsman school.  The VA examination was being continued in order to understand whether these events or their psychiatric impact would be supportive of a claim for depression or other psychiatric disorders.  The examiner indicated that the persistent and pervasive nature of the Veteran's anger and irritation had the qualities of a character disorder.  According to the examiner, the diagnosis encompassing these rather unspecific symptoms was of a personality disorder, NOS, under Axis II spectrum under the Diagnostic and Statistical Manual IV (DSM-IV), with no diagnosis rendered along the Axis I of the DSM-IV.  

The Veteran underwent re-examination by a VA psychiatrist in March 2009.  The examiner stated that she conducted a 14-hour review of the contents of the claims file, including the service treatment records and post-service mental health records.  The Veteran underwent a two and half hour clinical interview.  In the examination report, the examiner recounts in very detailed manner the Veteran's social, occupational and mental health history.  Following completion of a mental status examination, the examiner offered no diagnosis along DSM-IV Axis I.  The examiner did diagnose along Axis II a personality disorder, NOS, with paranoid, narcissistic and borderline traits.  The examiner then commented that the Veteran's anger was likely exacerbated by his experiences in the military, however this would have occurred in response to frustration encountered in any walk of life, once the Veteran's goals were blocked by others' rules and regulations or consequences for actions, so his condition was deemed less likely than not directly related to his military service. 

On its review in October 2010, the Board found that the March 2009 VA examiner, in providing her diagnostic summary, failed to comment upon the significance, if any, of the July 1999 and November 2005 private psychologist's findings regarding the subject of the proper diagnosis, as was expressly requested pursuant to the Board's prior remand.  

Pursuant to its October 2010 remand directive, a January 2011 supplemental medical statement was obtained from the VA examiner who conducted the March 2009 VA psychiatric examination.  She appropriately considered all relevant medical evidence, including her findings from the previous examination report, the 1999 and 2005 private medical reports, as well as any additional evidence.  The VA examiner reiterated that her findings of no Axis I diagnosis was based on the Veteran's reported history and symptoms during a two and half hour interview, a fourteen hour review of the past clinical and medical records, and findings from clinical examination.  The examiner recalled that on the day of the examination, the Veteran appeared to be relaxed and comfortable, although angry.  

 The VA examiner first addressed the diagnoses contained in treatment records following the March 2009 VA examination.  She noted that these records revealed diagnoses of alcohol abuse; depression, not otherwise specified (NOS); and personality disorder, NOS, which appear to be based on the Veteran's reported history.  The VA examiner next noted that the alcohol abuse was first diagnosed and that diagnosis can lead to symptoms of a depressed mood, which appears to be the basis for the diagnosis of depression, NOS by a subsequent medical provider.  She provided a detail recount of the Veteran's subsequent treatment and observed that the Veteran failed to show to his last five appointments.  The examiner concluded that since there had been no attempt to attain sobriety to ascertain if the depressed mood is secondary to alcohol or substance abuse, there was no reason rule out that any current mood disorder was secondary to substance abuse. 

The VA examiner then specifically addressed the diagnoses made by the private psychologist in 1999, 2002, and 2005, which included major depression, adjustment disorder with anxiety and depressed mood, dysthymia, and PTSD.  She identified the following concerns regarding reliance on those diagnoses.  The VA examiner first observed that those diagnoses were made based on the Veteran's reports to those private psychologists at those treatment visits.  She then observed that the examiner observed that the treating private psychologist failed to comment on the multiple counseling records in which the Veteran's chain of command recorded attempts to attain behavior modification or the Veteran's responses to that counseling - denial and dismissal.  Further, the examiner observed that there was very little indication in those reports that the private psychologist considered the effects of alcohol or pending application for disability and other compensations.  The VA examiner found that the reported symptoms contained in those private reports did not suggest any impairment in the areas of occupation or relationship, and that any of the previous or current mood disorder diagnoses could be better explained by the Veteran's use of alcohol and marijuana.  

The VA examiner concluded that at the time of the March 2009 VA examination, the Veteran did not report symptoms or demonstrate behavior that was consistent with those previous diagnoses.  She acknowledged that a diagnosis is based on the reports and examination at the time, and that it is not uncommon for findings to "meet criteria" for a disorder at one time but not at a later time.  The examiner reiterated that her March 2009 assessment was made based on the report history, symptoms reported, examination, and review of the records that were available on the date of the examination.  The examiner confirmed her previous medical opinion that the Veteran's anger was most likely exacerbated by his military experience - discharge from corpsman school because of his actions.  She further opined that it was essentially certain that he would have had a similar reaction to a situation in which is expectations were not met due to his refusal to comply with applicable standards of conduct. 

With regards to the diagnosis of a personality disorder, the examiner essentially ruled out this diagnosis.  She stated that such a diagnosis could made by any means other than speculation because the Veteran maintained his function prior to his military service was free of significant difficulty.  The examiner noted that a personality disorder, by definition, is an enduring pattern of inner experiences and behaviors that deviates markedly from the expectations of society, is pervasive and inflexible, has an onset in adolescence or early adulthood, is stable over time, and leads to distress or impairment.  She concluded that this description did not match the Veteran's history.  

Based on the foregoing, it is the Board's conclusion that service connection for a psychiatric disorder other than PTSD is not warranted.  The essential element of the claim has not been proven; a current diagnosed psychiatric disease related to service.  There is clearly some favorable evidence in this regard; however, the balance of the competent and probative evidence on the subject is unfavorable. 

Initially, the Board observes that the May 1963 service psychiatric consultation report shows a diagnosis of passive aggressive reaction, moderate, with moderate anxiety and somatization.  This is not a diagnosis of a psychiatric disease, but rather a personality disorder.  As noted above, personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  As noted above, VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, the Board finds no evidence of an increase in severity of the personality disorder during service, or is there evidence of additional disability due to a superimposed disease or injury during service.

Here, a review of the record does not show that the personality disorder increased in severity during his service.  The Board acknowledges the Veteran was seen by a psychiatrist in service for mental health problems, but he was never hospitalized for any psychiatric disease or sought subsequent mental health treatment until decades after his separation from service.   Significantly, however, there is no indication that the Veteran sought any subsequent inservice psychiatric care following the May 1963 consultation and the September 1963 discharge examination notes that the Veteran received a normal psychiatric evaluation.  The finding of a normal psychiatric evaluation on separation weighs against his contentions that he suffers additional disability due to a superimposed injury or incurrent mental health problem during service.  The lack of any continuous treatment for mental health problems over the three decades following service, also weighs against a this contention.  Additionally, the Board finds it pertinent the Veteran did not start seeking any post-service mental health treatment until 1988, after he was involved in a fatal train accident and was required to see a therapist in conjunction with returning to work as a train engineer.  Moreover, there is no evidence that he sought continuous treatment until 1997, after he applied for VA compensation benefits.  

Moreover, and most importantly, the March 2009 VA examiner specifically ruled out a diagnosis of a personality disorder and concluded that only the Veteran's anger, a symptom, was exacerbated by his experiences in the military.  The complaints of anger, standing by itself, are not a disability for which a service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied).  Moreover, to the extent that the Veteran's anger was associated with his personality disorder (although ruled out by the March 2009 VA examiner), the exacerbation of his anger symptoms during service only marks a temporary flare-up of that disorder and not a permanent aggravation resulting in additional disability.  Again, the Veteran had a normal psychiatric evaluation at separation and the March 2009 VA examiner ruled out a current diagnosis of a personality disorder.  There is no evidence of a worsening that existed at the time of separation or of growing worse in severity since the time of separation.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).   In short, the evidence of record is against a finding that a personality disorder increased in severity during service.

To the extent that the Veteran's lay statements can be interpreted as evidence that there was an increase in severity in the personality disorder resulting from a superimposed disease or injury in service, the Board finds  he is not competent to diagnose a psychiatric disorder or to assess that he incurred an additional disability as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  In this regard, the Board observes that there is no indication that the Veteran, as a layperson, has the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose an acquired psychiatric disorder, to include aggravation of a personality disorder.  Moreover, the March 2009 VA examiner ruled out a finding of a current diagnosed personality disorder. 

As discussed above, while the Veteran is not competent to make a diagnosis or to provide a medical etiology opinion for symptoms, he is certainly competent to discuss his symptoms.  Moreover, his competent reports of his symptoms may be later used by a medical professional to support a diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  That being said, the Board must determine that the Veteran's reports are credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board notes that it must consider both the competency and the credibility of the Veteran's reported medical history, especially given that the treating private psychologist heavily relied on that history in accessing the Veteran's diagnosis in 1999 and 2005.  Here, the Board finds that the Veteran's reports are simply not credible.

Specifically, the findings contained in the September 1963 separation examination report fly in the face of his current allegations.  Presumably, at the time of that examination, the Veteran made statements at that time that supported a normal psychiatric evaluation and he did not provide statements that indicated any psychiatric disorder, let alone an increase in severity of a personality disorder.  Based on the inconsistencies from the findings at separation, the Board finds that his allegations that his personality disorder increased in severity because of a superimposed injury are rejected as not credible.  The Board accords the statements the Veteran made in September 1963, contemporaneous with his service, more probative value than it does assertions he makes more than 30 years later.  The September 1963 statements were made contemporaneously with service, and the Veteran attested to the truth of such statements at that time.  Additionally, statements discussing a history of mental health problems since service are not supported by any record of treatment over the two decades between separation in 1963 and 1997, five years after the Veteran filed his application for VA compensation benefits.

There is no other evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability.  

In short, the personality disorder, diagnosed in service, cannot be service connected unless it was subjected to a superimposed disease or injury during service which created additional disability.  There is, however, no evidence showing that the personality disorder increased in severity from his experiences during his military service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384. 

The Board has also considered whether service connection for a psychiatric disorder other than PTSD or personality disorder, is warranted.  Here, based on a review of the evidence, the Board finds that service connection is not in order.  While the record shows that the Veteran underwent the May 1963 psychiatric consultation during his period of service and that he has reported experiencing mental health problems since service, the March 2009 VA examiner in her supplemental medical statement ruled out a current psychiatric disorder related to service.  

In the January 2011 supplement medical statement, the March 2009 VA examiner confirmed that based on the reported history, clinical interview, the findings from a the examination and a review of the claims folder, the Veteran did not meet the criteria for a diagnosis of any psychiatric disorder at the time of that March 2009 VA examination.  She further concluded that any previous or subsequent diagnosis of a mood disorder was secondary to alcohol substance abuse, and it was not related to the Veteran's period of service. 

The record also does not show a continuity of symptomatology (or treatment) for any psychiatric disorder, following separation from the Veteran's service in 1963 until 1988.  This medical evidence comes well beyond the first year after the Veteran's discharge from his period of service.  See 38 C.F.R. § 3.307, 3.309.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of psychiatric problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board has considered the favorable findings contained the 1999 and 2005 medical statements from the treating private psychologist, but essentially finds that the medical statements from the VA examiner in the January 2011 supplemental medical statement carry more probative value in this matter.  The private psychologist maintains that the Veteran's current diagnosed psychiatric disability was likely the same disorder as reflected in the symptoms or manifestations noted during his period of service.  This medical opinion is obviously contrary to that the VA examiner's opinion that there is no current diagnosis of any psychiatric disease related to service. 
 
Where there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances).  See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233  (1993).  In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, as stated, there are definitive reasons for accepting the March 2009 VA examiner's finding of no current diagnosis related to service as more probative than the contrary pronouncements of the Veteran's treating private psychologist in 1999 and 2005.  Most significantly, the VA examiner's assessment involved a complete review of the Veteran's medical records, including those earlier private treatment reports.  The Board notes that although the VA examiner did not initially discuss the earlier private reports in the March 2009 VA examination report, she subsequently re-assessed her findings, which included another review of the entire claims folder, and discussed in depth why her medical conclusion differed from that the treating private psychologist and her concerns with the adequacy of those previous private reports.  

Based on that review, the VA examiner confirmed her medical conclusion that the Veteran did not have a previous or current diagnosis related to service.  Even though the previous treatment records reflect diagnoses, the Board finds that the medical impression in the VA examination is more probative because it is the most current psychiatric evaluation and because the examiner's report included a review of those previous records.  

To the contrary, the 1999 and 2005 medical reports of the Veteran's treating private psychologist, is primarily based on the Veteran's reported history - which the Board does not find credible.  While the private psychologist reviewed and considered May 1963 service psychiatric consultation report, it does not appear that he reviewed any service records beyond that consultation report.  Unlike the VA examiner, he failed to provide any comment or discussion about the multiple service counseling records and failed attempts to modify the Veteran's behavior modification, or the Veteran's negative response to that counseling.  The private psychologist also failed to comment on other factors influencing the Veteran's reported history and symptoms, such as alcohol abuse and monetary incentives.  

The findings and opinions of the VA examiner are well supported by rationale and carry more probative weight than the medical statements from the treating private psychologist, who was unable to review all the medical evidence and failed to reconcile any of the adverse evidence weighing against the Veteran's reported history.  The March 2009 VA examination as well as the January 2011 supplemental medical statement show a thorough evaluation of the Veteran's subjective complaints, his mental status, his military history and his post-military history.  In particular, the VA examiner noted the discrepancy between the Veteran's reported history and his service records, the lack of continuity of treatment, and the other factors influencing the Veteran's reported history.  The VA examiner's medical conclusion that the Veteran does not have a current or previous diagnosed psychiatric disorder related to his service is based on a review of the entire claim files, including the 1999 and 2005 medical statements, the Veteran's reports and presentation during examination.  See the January 2011 supplemental medical statement. 

For these reasons, the Board is denying the claim for service connection for a psychiatric disorder other than PTSD.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD, to include a personality disorder, is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


